       Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 1 of 17




                        UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


 LESLIE JENSEN-EDWARDS,
                                             Case No. 2:20-cv-00055-BLW

          Plaintiff,                         MEMORANDUM DECISION
                                             AND ORDER
           v.

 US BANK NATIONAL
 ASSOCIATION, et al.,

          Defendants.


                               INTRODUCTION

      Before the Court are Defendants’ motion for summary judgment (Dkt. 34).

The Court finds the motion appropriate for decision without oral argument. For the

reasons discussed below, the Court denies in part and grants in part Defendants’

motion.

                                BACKGROUND

      In May 2005, Jensen-Edwards obtained a mortgage loan in the amount of

$345,000. This loan is a conventional loan and thus is not insured by the Federal




MEMORANDUM DECISION AND ORDER - 1
          Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 2 of 17




Housing Administration (FHA).1 (See Dkt. 34-2 at 28; Dkt. 41-1 at 22.)

      To obtain the loan, Jensen-Edwards executed a promissory note for

$345,000 in favor of Lehman Brothers Bank (Dkt. 34-4 at 5-7; Dkt. 1), with the

promissory note secured by a deed of trust (Dkt. 34-4 at 10-25). The deed of trust

was recorded on May 25, 2005, with the Kootenai County Recorder’s Office. The

subject of the deed of trust is Jensen-Edwards’ primary residence located in Post

Falls, Idaho (the subject property). Defendant U.S. Bank National Association, not

in its individual capacity but solely as Trustee of the New Residential Mortgage

Loan Trust 2020-NPL1, holds the promissory note, and Shellpoint services the

mortgage loan.

      Jensen-Edwards represents that she suffered great financial loss as a result of

the economic downturn of 2007-2009. She admits that she defaulted on her loan in

August 2009 and does not deny that she has been in default since that time. She

represents that she has attempted to obtain a loan modification but that her attempts

have been unsuccessful.




      1
        Jensen-Edwards has submitted evidence that her loan is a Fannie Mae loan.
(Dkt. 41.) She contends that her loan is thus subject to the protections of the
CARES Act. (Id.) However, the applicability of the CARES Act is not an issue that
has been raised in the complaint and accordingly will not be addressed by the
Court in deciding the summary judgment motion.



MEMORANDUM DECISION AND ORDER - 2
       Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 3 of 17




      On June 28, 2019, the servicer of the loan at that time, Defendant Nationstar

doing business as Mr. Cooper, mailed Jensen-Edwards a letter identifying the loan,

the nature of the default, a demand to cure within 30 days, the amount required to

cure, and a statement that the default might be reported to a credit reporting

agency. (Nationstar Decl., Dkt. 34-3 at 3, 28-30.) This letter was mailed to the

following address: “Leslie J Edwards care of Brown & Patrick – Boise Branch

Office 6126 W State St Boise, ID 83703-2741.” (Id. at 28.)

      In July 2019, Defendant Robert McDonald was engaged to be trustee under

the deed of trust and was instructed to proceed to foreclosure. (McDonald Decl.,

Dkt. 34-4 at 2.) Based on that instruction, McDonald executed and recorded a

notice of default that was recorded on November 6, 2019. (Id. at 2; Id. at 27-28.) It

is McDonald’s practice to mail both the notice of default and the notice of sale at

the same time, and he intended to do so in this case. He also admits that both a

notice of default and a notice of sale are required to be sent to Jensen-Edwards

pursuant to Idaho Code § 45-1505. However, as explained below, McDonald has

not yet mailed either of these documents to Jensen-Edwards.

      On November 18, 2019, Jensen-Edwards sent a letter to Quality Loan




MEMORANDUM DECISION AND ORDER - 3
          Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 4 of 17




Services, for whom McDonald works. The letter is dated November 13, 2019,2 and

states that there is an automatic stay in place under the Bankruptcy Code and that

Insight Investing holds the deed and security interest in the Bankruptcy

proceedings. (Dkt. 34-4 at 30-33.) Jensen-Edwards attached a “Notice of Chapter 7

Bankruptcy Case – No Proof of Claim Deadline,” which is from bankruptcy case

number 19-05351 in the U.S. Bankruptcy Court for the Southern District of

California. (Id. at 31.) The document lists Insight Investing LLC as the debtor; a

filing date for the case of September 3, 2019, with conversion to Chapter 7 on

November 7, 2019; and a no proof of claim deadline of December 15, 2019. (Id.)

Neither this document, nor any other evidence in the record, demonstrates how

Insight Investing is related to the present case or to the subject property. The Court

notes, however, that Jensen-Edwards is listed in the case. See In re Insight

Investing, LLC, Case No. 19-05351 (S.D. Cal. Bankr. Dec. 16, 2019), at Dkt. 80-2

at 2 and 80-3 at 2. At any rate, that bankruptcy case was dismissed on December

18, 2019, based on the debtor’s failure to appear, and all automatic stays associated

with that case have been vacated. Id. at Dkt. 82, Order granting Trustee’s Motion




      2
       The return address on the envelope Jensen-Edwards used to mail the
November 18, 2019, letter to McDonald is “2600 E. Seltice Wy #144, Post Falls,
ID 83854.”



MEMORANDUM DECISION AND ORDER - 4
          Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 5 of 17




to Dismiss Case.

      Upon receipt of Jensen-Edwards’ November 13, 2019, letter and attachment

regarding the Insight Investing bankruptcy, McDonald paused the foreclosure and

delayed mailing Jensen-Edwards the notice of default and notice of sale. (Dkt. 34-4

at 2.) McDonald again delayed mailing the notice of default and notice of sale

when Jensen-Edwards filed the present case. (Id.) McDonald admits that, to date,

neither the notice of default nor the notice of sale have been mailed to Jensen-

Edwards. (Id.)

      In January 2020, Jensen-Edwards mailed a qualified written request (QWR)3

to Defendant Nationstar/Mr. Cooper. Although the QWR is dated January 13,

2019, it appears that the “2019” is a typographical error, and the QWR was

intended to be dated “2020.” It is undisputed that this QWR was received by

Nationstar/Mr. Cooper on January 14, 2020. (Nationstar Decl., Dkt. 34-3 at 3, 4-9;

Dkt. 1 at 14.) This QWR requested that the information and documents responsive

to the QWR be sent to the following address: Leslie Jensen-Edwards, 2600 Seltice

Way #144, Post Falls, ID 83854. (Dkt. 34-3 at 6.) Nationstar/Mr. Cooper has




      3
        The Court assumes, for purposes of the motion for summary judgment, that
this request and the second request Plaintiff sent to Nationstar/Mr. Cooper qualify
as QWRs.



MEMORANDUM DECISION AND ORDER - 5
       Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 6 of 17




submitted evidence that it sent an acknowledgement of receipt of this QWR on

January 16, 2020. (Dkt. 34-3 at 12.) However, this acknowledgement was sent to

the following address: “Leslie Edwards 6126 West State Street Boise, ID 83703.”

(Id.) Thus, the acknowledgement was not sent to the address requested by Jensen-

Edwards in the QWR. And, Jensen-Edwards has submitted evidence that she never

received this acknowledgement. (Dkt. 1 at 9, 14, 15.)

      A short time later, Jensen-Edwards mailed a second QWR to Nationstar/Mr.

Cooper. The second QWR is dated January 16, 2019, but again the “2019” appears

to be a typographical error and that it should be “2020.” It is undisputed that this

second QWR was received by Nationstar on January 18, 2020. (Dkt. 34-3 at 3, 14-

17; Dkt. 1 at 14.) The second QWR requested the identical information that had

been requested in the first QWR. Further, like the first QWR, the second QWR,

requested that the information and documents responsive to the QWR be sent to

the following address: Leslie Jensen-Edwards, 2600 Seltice Way #144, Post Falls,

ID 83854. (Dkt. 34-3 at 15.) Nationstar/Mr. Cooper has submitted evidence that it

sent an acknowledgement of receipt of this second QWR on January 22, 2020.

(Dkt. 34-3 at 3, 19-20.) However, this acknowledgement was sent to the following

address: “Brown & Patrick – Boise Branch Office 6126 West State Street Boise,

ID 83703.” (Dkt. 34-3 at 19-20.) .) Thus, the acknowledgement was not sent to the




MEMORANDUM DECISION AND ORDER - 6
          Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 7 of 17




address requested by Jensen-Edwards. And, Jensen-Edwards has submitted

evidence that she never received this acknowledgement. (Dkt. 1 at 9, 14, 15.)

      Nationstar has submitted evidence that it mailed Jensen-Edwards a response

to both QWRs on January 31, 2020. (Dkt. 34-3 at 3, 22-25.) This response was sent

to the following address: “Leslie Edwards c/o Brown & Patrick – Boise Branch

Office 6126 West State Street Boise, ID 83703.” (Id. at 22.) Thus, the response

was not sent to the address requested by Jensen-Edwards in the QWRs. And,

Jensen-Edwards has submitted evidence that she never received this response to

the QWRs. (Dkt. 1 at 9, 14, 15.)

      In February 2020, Jensen-Edwards filed the present action. Jensen-Edwards

alleges that Defendants (1) violated the Real Estate Settlement Procedures Act

(RESPA), (2) violated the Idaho State Deeds of Trust Act, and (3) violated 24

C.F.R. § 201.50(b). 4 (Dkt. 1.) Defendants seek summary judgment on the claims,

contending that the relevant facts are undisputed, and they are entitled to judgment

as a matter of law.




      4
        The Court previously dismissed Jensen-Edwards’ claim that Defendants
lack standing to foreclose on the property. (See Dkt. 24). Thus, the only remaining
claims before the Court are the RESPA and Idaho State Deeds of Trust Act claims.




MEMORANDUM DECISION AND ORDER - 7
       Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 8 of 17




                     SUMMARY JUDGMENT STANDARD

      Summary judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to summary judgment as a

matter of law.” Fed. R. Civ. P. 56(a). This Court’s role at summary judgment is not

“to weigh the evidence and determine the truth of the matter but to determine

whether there is a genuine issue for trial.” Zetwick v. Cty. of Yolo, 850 F.3d 436,

441 (9th Cir. 2017) (citation omitted). In considering a motion for summary

judgment, this Court must “view[ ] the facts in the non-moving party’s favor.” Id.

      To defeat a motion for summary judgment, the respondent need only present

evidence upon which “a reasonable juror drawing all inferences in favor of the

respondent could return a verdict in [his or her] favor.” Id. Accordingly, this Court

must enter summary judgment if a party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s case, and on which

that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).

      It is not enough for the non-moving party to rest on mere allegations or

denials in his or her pleadings. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256

(1986). However, the Supreme Court has instructed the federal courts to construe a

pro se litigant’s pleadings liberally. See Boag v. MacDougall, 454 U.S. 364, 365

(1982). Further, a verified complaint based on personal knowledge setting forth


MEMORANDUM DECISION AND ORDER - 8
        Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 9 of 17




specific facts admissible in evidence is treated as an opposing affidavit under

Federal Rules of Civil Procedure 56. Schroeder v. McDonald, 55 F.3d 454, 460

(9th Cir. 1995). Here, Jensen-Edwards’ complaint was sworn to under penalty of

perjury. (Dkt. 1.) Accordingly, in connection with the Motion for Summary

Judgment, this court considers as evidence specific facts set forth in the complaint

to the extent such facts appear to be based on Jensen-Edwards’ personal

knowledge and are otherwise admissible.

                                       ANALYSIS

       A.     RESPA Claim

       Under RESPA, if a “servicer of a federally related mortgage loan receives” a

qualified written request (QWR) from the borrower “for information relating to the

servicing of such loan,” the servicer is required to provide a written

acknowledgement of receipt of the QWR within five days (with exceptions not

applicable here) and must, within 30 days, provide a response to the QWR that

fulfills the requirements set out in RESPA. See 12 U.S.C. § 2605(e)(1)(A), (2).

Further, during a 60-day period that begins on the date of the servicer’s receipt of a

QWR “relating to a dispute regarding the borrower’s payments, a servicer may not

provide information regarding any overdue payment, owed by such borrower and

relating to such period or qualified written request, to any consumer reporting

agency . . . .” Id. at § 2605(e)(3).


MEMORANDUM DECISION AND ORDER - 9
       Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 10 of 17




      Here, Jensen-Edwards contends that Defendant Nationstar/Mr. Cooper

violated RESPA by failing to respond to or acknowledge Jensen-Edwards’ QWRs.

She contends that, as a result of this failure, she was unable to obtain her complete

payment history and other information requested in her QWR. She also contends

that Nationstar/Mr. Cooper violated their RESPA obligations by failing to refrain

from reporting any negative credit information to the credit reporting agencies.

      As set forth above, the QWRs submitted by Jensen-Edwards requested that

any response be sent to her at her Post Falls address. As also set forth above, the

evidence submitted by Nationstar/Mr. Cooper shows that the response to, and

acknowledgements of, the QWRs were sent to a Boise address—6126 West Street,

Boise, ID 83703—which is apparently the address of Brown & Patrick, a law firm.

There is no evidence that either the acknowledgements or the response were sent to

the Post Falls address, as requested in the QWRs. Nor is there evidence or

explanation as to why the response and acknowledgements were sent to the Boise

address. The Court acknowledges that neither party has directly raised this issue

regarding the different addresses. However, Jensen indirectly raises this issue

through her contention that she never received either an acknowledgement or a

response to her QWRs.

      The question thus becomes whether a servicer is required to provide its




MEMORANDUM DECISION AND ORDER - 10
       Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 11 of 17




acknowledgement and response to a QWR to the address specified in the QWR, or

to some other address of record. There does not appear to be any case law directly

on point. However, the decision in Wanger v. EMC Mortg. Corp., 103 Cal. App.

4th 1125, 1136-37 (2002), is instructive. In that case, the servicers sent a required

RESPA notice to the borrower’s old address after the borrower had provided the

servicer with a letter containing the borrower’s new address. The court found that

this evidence raised a question of fact as to whether the servicer had actual

knowledge of, or through the exercise of reasonable care and diligence, would

have discovered, the borrower’s new address. Id. The Court therefore denied the

defendant servicer’s motion for summary adjudication. Id.5 Id.

      In the present case, Jensen-Edwards stated clearly in both of her QWRs that

any response was to be sent to her at the Post Falls address. Further, Defendants



      5
        In Rodriguez v. Countrywide Homes, 668 F. Supp. 2d 1239 (E. D. Cal.
2009), the court acknowledged the holding in Wanger, but found the case before it
to involve an entirely different situation. Specifically, in the Rodriguez case, the
borrowers conceded that they did not expressly advise the lender of their post
office box mailing address. Further the only evidence submitted by the borrowers
was (1) they had informed their loan broker, who completed the loan application,
of the post office box mailing address; and (2) that their post office box address
was on money orders and other documents contained in their loan file. Id. The
Rodriguez court found this evidence to be insufficient to withstand summary
judgment on the issue of the lender’s actual or constructive knowledge of the
borrowers’ post office box mailing address. Id.




MEMORANDUM DECISION AND ORDER - 11
       Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 12 of 17




have not cited to any evidence showing the address of record for the loan, let alone

that the Boise address was the address of record. Moreover, even assuming that the

Boise address is the address of record for the loan, the QWRs clearly provided a

new/different address. There is thus, at minimum, a question of fact as to whether

the acknowledgements and response should have been sent to Jensen-Edwards at

the Post Falls address in the QWRs rather than the Boise address. Summary

judgment on the issue of whether Nationstar/Mr. Cooper complied with RESPA is

therefore precluded. See Wanger, 103 Cal. App. 4th at 1136-37.

      Defendants also contend that they are entitled to summary judgment because

Jensen-Edwards has failed to provide evidence of actual damages. However,

Jensen-Edwards asserted in her verified complaint that the failure of

Nationstar/Mr. Cooper to respond or even acknowledge her QWRs has caused her

to suffer emotional distress, the payment of additional fees and higher interest, and

severe damage to her credit score. (Dkt. 1 at 15.) Her allegation that she suffered

emotional distress as a result of the alleged violations of RESPA is sufficient, in

the context of her other allegations, to demonstrate actual damages for purposes of

withstanding summary judgment. See In re Residential Cap., LLC, 513 B.R. 446

(Bankr. S.D.N.Y. 2014) (the “actual damages” provision of RESPA is “broad

enough to allow for recovery of emotional distress damages in appropriate cases”);




MEMORANDUM DECISION AND ORDER - 12
       Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 13 of 17




see also Wanger, 103 Cal. App. 4th at 1137 (“Actual damages may include, but are

not limited to, (1) out-of-pocket expenses incurred dealing with the RESPA

violation, (2) lost time and inconvenience to the extent it resulted in actual

pecuniary loss, and (3) late fees.”).

      B.     Idaho State Deeds of Trust Act Claim

      The Idaho State Deeds of Trust Act provides, in relevant part, that a “trustee

may foreclose a trust deed by advertisement and sale” if (1) the trust deed is

recorded in the county in which the property is located; (2) there is a default by the

grantor or other person owing an obligation that is secured by the trust deed; and

(3) the trustee (a) recorded a notice of default that includes the required

information and (b) “mailed a copy of such notice by registered or certified mail,

return receipt requested, to any person requesting such notice of record as provided

in section 45-1511, Idaho Code.” I.C. § 45-1505(1)-(3).

      It is undisputed that McDonald recorded a notice of default (NOD) regarding

the subject property on November 6, 2019. It is also undisputed that McDonald has

not to date mailed Jensen-Edwards a copy of the NOD. Jensen-Edwards contends

that this failure to mail her a copy of the NOD violates § 45-1505. She also alleges

that she independently obtained a copy of the NOD in December 2019, and that the

NOD does not comply with the requirements of § 45-1505 because it does not state

the amount due under the loan to cure the default.


MEMORANDUM DECISION AND ORDER - 13
       Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 14 of 17




      As discussed above, McDonald held off on mailing the NOD to Jensen-

Edwards upon receipt of the notice of a bankruptcy filing that Jensen-Edwards

indicated related to the subject property, and then held off again when Jensen-

Edwards filed the present action. This delay in mailing the NOD to Jensen-

Edwards does not violate § 45-1505. This is because § 45-1505 does not impose a

deadline between when an NOD is recorded and the date on which it must be

mailed to the grantor or other person owing an obligation under the deed of trust,

here Jensen-Edwards. Indeed, the only relevant deadline here is that set out in

I.C. § 45-1506, which provides that, once a NOD is recorded and notice of the

NOD has been given, a notice of trustee’s sale must be provided at least 120 days

prior to the date fixed for the sale. I.C. § 45-1506.

      In the present case, there is no evidence that a trustee’s sale has been

scheduled. Thus, Defendants’ failure to mail the NOD (or the notice of sale) to

Jensen-Edwards is not a violation of the Idaho State Deeds of Trust Act.

      Jensen-Edwards also contends that Defendants violated I.C. § 45-1505 by

failing to include on the NOD the amount due under the loan to cure the default.

However, § 45-1505 does not require an NOD to include the amount due to cure

the default. To the contrary, § 45-1505 requires only that the NOD include a

“statement that a breach of the obligation . . . has occurred,” and to set forth “the




MEMORANDUM DECISION AND ORDER - 14
       Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 15 of 17




nature of such breach” and the trustee’s election to sell the property to satisfy the

obligation. I.C. § 45-1505(3)(a). There is thus no requirement that the amount due

to cure the default be included on the NOD.

      Based on the foregoing, the Court will grant summary judgment in favor of

Defendants on the Idaho State Deeds of Trust Act claim. However, the Court will

dismiss the claim without prejudice to refiling in the event Defendants commit a

violation in the future.

      C.     Claim under 24 C.F.R. § 201.50(b)

      Finally, Jensen-Edwards contends that Defendants violated 24 C.F.R.

§ 201.50(b) by failing to provide her with written notice that the loan is in default,

the amount in default, and that the loan maturity is to be accelerated. (Dkt. at 1 at

16.) However, § 201.50 is only applicable to FHA insured loans. See 12 U.S.C.

§ 1703 (providing authority for FHA insured loans); 24 C.F.R. § 201.1 (stating that

the regulations implement Title I, § 2 of the National Housing Act, 12 U.S.C.

§ 1703); 24 C.F.R. § 201.2 (defining “borrower” as someone who applies for and

receives loan under the National Housing Act, and a “debtor” as including a

“borrower.”).

      The undisputed evidence demonstrates that Jensen-Edwards’ loan is not an

FHA insured loan. (See Dkt. 34-2 at 28-30 (closing settlement statement for the

loan which shows that the loan is a conventional and not an FHA loan; Dkt. 41-1 at


MEMORANDUM DECISION AND ORDER - 15
       Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 16 of 17




22 (statement from forensic loan auditors showing that loan is a conventional

loan). Thus, 24 C.F.R. § 201.50 is inapplicable to Jensen-Edward’s loan and

Defendants were not, therefore, required to comply with the requirements

contained in this regulation.

                                      ORDER

      IT IS ORDERED that Defendants’ motion for summary judgment (Dkt. 34)

is GRANTED in part and DENIED in part as follows:

             1.     The motion is GRANTED as to Plaintiff’s Idaho State Deeds

      of Trust Act claim, and this claim is DISMISSED without prejudice;

             2.     The motion is GRANTED as to Plaintiff’s claim under 24

      C.F.R. § 201.50(b), and this claim is DISMISSED with prejudice; and

             3.     The motion is DENIED as to Plaintiff’s Real Estate Settlement

      Procedure Act (RESPA) claim.

      IT IS FURTHER ORDERED that an informal telephonic status conference

is set for April 30, 2021, at 3:00 p.m. Defendants shall initiate the call by calling

208-334-9088, with all parties on the line.




MEMORANDUM DECISION AND ORDER - 16
      Case 2:20-cv-00055-BLW Document 43 Filed 04/01/21 Page 17 of 17




                                        DATED: April 1, 2021


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 17
